Title: From George Washington to William Greene, 27 April 1782
From: Washington, George
To: Greene, William


                        
                            Sir
                            Head Quarters April 27th 1782
                        
                        Tho’ it is by no means my Opinion, that the Enemy will divide their force, and again take possession of Rhode
                            Island, there are some circumstances which seem to carry such an appearance.
                        I think it would be highly imprudent on our parts, to leave any Fortifications standing on Rhode Island,
                            which may be of any use to them on such an Event. The Works round Newport, can under no circumstances be of any advantage
                            to us, and I must therefore request your Excellency to cause them to be levelled immediately. 
                        I am not well enough acquainted with the situation and nature of the Works on Butts’s Hill to determine
                            positively whether they ought to be destroyed or not—It appears to me, that in case the Enemy should re-occupy the Island,
                            it would be important for us to have possession of that ground, but whether, on such an event, possession could be kept,
                            your Excellency must determine—I have no Troops to spare to Garrison it—If the Work is tenable, might not a small guard be
                            kept in it, and such arrangements be made, that (at the first Signs of the appearance of a Fleet) such a number of Militia
                            might be thrown in as to keep possession of it? Should you think this impracticable I would wish the works to be
                            destroyed. I take the liberty to inclose a Letter from Count Rochambeau to Mr de Quimay commanding the Emerald Frigate,
                            which I beg your Excellency to forward with all possible Dispatch to that Gentleman. with very great regard—I have the
                            honor to be Sir Your Excellencys Most Obedient humble Servant
                        Go: Washington
                    